Case 6:20-cv-00665-RRS-PJH Document 15 Filed 03/02/21 Page 1 of 2 PageID #: 119




                         UNITED STATES DISTRICT COURT
                         WESTERN DISTRICT OF LOUISIANA
                              LAFAYETTE DIVISION

 LINDA D. SENEGAL CIVIL ACTION NO. 6:20-cv-00665

 VERSUS JUDGE SUMMERR^YS

 BOBBY GUIDROZ, ET AL. MAGISTRATE JUDGE HANNA

                                         JUDGMENT

        This matter was referred to United States Magistrate Judge Patrick J. Hanna for report and


 recommendation. After an independent review of the record, and noting the absence of any


 objections, this Court concludes that the Magistrate Judge's report and recommendation is correct


 and adopts the findings and conclusions therein as its own. Accordingly,


        IT IS ORDERED, ADJUDGED, AND DECREED that, consistent with the report and

 recommendation:


        a. the motion to dismiss (Rec. Doc. 3) is granted with regard to the official capacity


 claims asserted against the defendant deputies, namely, C. David, N. Whatley, M. Darbonne, A.


 Ned, E. McBride, J. Gordon, D. Morgan, T. Randazzo, H. Ponthier, and S. Ortega, and those claims


 are dismissed without prejudice;

        b. the motion to dismiss (Rec. Doc. 3) is granted with regard to any procedural due


 process claims asserted against Sheriff Guidroz and the defendant deputies, namely, C. David, N.


 Whatley, M. Darbonne, A. Ned, E. McBride, J. Gordon, D. Morgan, T. Randazzo, H. Ponthier,


 and S. Ortega, and those claims are dismissed without prejudice;


        c. the motion to dismiss (Rec. Doc. 3) is granted with regard to any Fifth Amendment


 due process claims asserted against Sheriff Guidroz and the defendant deputies, namely, C. David,
Case 6:20-cv-00665-RRS-PJH Document 15 Filed 03/02/21 Page 2 of 2 PageID #: 120




 N. Whatley, M. Darbonne, A. Ned, E. McBride, J. Gordon., D. Morgan, T. Randazzo, H. Ponthier,


 and S. Ortega, and those claims are dismissed without prejudice;


        d. the motion to dismiss (Rec. Doc. 3) is denied with regard to the Fourth and


 Fourteenth Amendment claims asserted against Sheriff Guidroz and the defendant deputies,


 namely, C. David, N. Whatley, M. Darbonne, A. Ned, E. McBride, J. Gordon, D. Morgan, T.


 Randazzo, H. Ponthier, and S. Ortega;


        e. the plaintiff is granted leave of court to amend her complaint to allege with greater


 specificity the conduct of Sheriff Guidroz and the individual deputies on the dates in question and

 to conduct discovery, if necessary, beforehand; and


        f. Sheriff Guidroz and the defendant deputies, namely, C. David, N. Whatley, M.


 Darbonne, A. Ned, E. McBride, J. Gordon, D. Morgan, T. Randazzo, H. Ponthier, and S. Ortega,


 are granted leave of court to file another Rule 12(b)(6) motion or a motion for summary judgment


 addressing the issue of qualified immunity when appropriate to do so.



                                              1$^
        Signed at Lafayette, Louisiana, this \ day of 1 \<Lt"C-l         ,2021.




                                              ROBERT R. SU^IERHAYS
                                              UNITED STATES DISTRICT JUDGl
